 GULF SATES UNITEI) TFIEPH()NNF C(()MPANYGulf States United Telephone Company and LocalUnion 1506, International Brotherhood of Elec-trical Workers AFL-CIO-CLC. Case 16-CA-8634December 5, 1980DECISION AND ORl)ERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI 1.0On May 15, 1980, Administrative Law Judge Mi-chael D. Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2' Resondenl exccpted to certain credihility finding. made hy the Ad-mlluhstrative Law Judge It is the Hoard's established plicy noll tI oer-rule an admiistralive law udge', resollulions with respect toI rcdihlulnlunless the clear preponlderance of all of Ithe relesant esidelce crlllnnccsus that the rsolulionlls are ncorrect Standard I)r HUlail I'rrit, Ir-, 91NI RH 544 (195)). erifl IX F d 362 (d OCr 1951) We hase carefullyexamined the record all find no hasis for reversing his findingsWe also find totally without merit Respolndent's allegatilins of bias andprejudice n the part of the Admlrustrative aw Judge I!pon our fullcoulsideraltion f the record, we perceive no e vidence that the Adtiuills-traitve I.aw Judge pre udged the record. n;lade prctludilal rlinigs, m-mitted procedural errolrs distorted the record, or i any way dlnonsrat-cd a bias against Respondent iII hi, analysis or discus sion of the evidenceI In his recoimmniieded Order, the Adnministrative l.aw Judge providedthat Respollidenl he required I) offer reilarttenTmtcnl to employee Robertsas a permanent employce Responldelnl ct tends thal Roberts is enll tled Ioreinstatement only ItI the priohationary statlus hich he loccupled aI thetime of his dschargte We finid nio merit il Responidellits ontentilil 'I hefindings of the Administrative aw Judge, which we have adopted ctalh-lish that Roberts wlluld have completed uccessfully his lirst probhation-ary period if he had not been discharged by Respondenl ior refusulg tofirgo his protected right to strike. .likewise, during Rohberts' seconrd pro-bationary period, there is no evidence to suggest that he was less than asatisfactory employee or that he would nt have served successfully hisprobatioary period, if it had nol hbeen fir the fact that Respondent uln-lawfully discharged luin In p11 11 of ta1 RNh-rs. d.urig hi, I-i- , pth ationlary period.,, sork d v ell eyolnd Ihe I d )( i.. [illlih;all, ill. y1 r1,u1 1 1s1ally required or Respoindett's cnlplotecs ad a, lie wlas unquestioahlyconsidered to he a satisfilctory employee ifter completing 't (lays ofservice, it would normally be expected that he would have achieved per-manent status before the events which Occasioned the secolud unlawfuldischarge In any case, assuming that there is any real unceranllty. it isRespondent's unlawful conduct which has created such uncertainty andin such circumstances, we deem it prioper to resolve ay such uncerlaintyby a presumption which favors the interests if the discriminatee and notthe wrongdoer Accordingly. we shall presume thlt, hut fir Respondent'sunlawful conduct., Roberts would have completed successfully either orboth of his probationary periods and would have achieved the status ofpermanent employee Therefiire, we agree with the Administrative l.awJudge that Roberts is entitled to reinstalement as a permanent employee253 NLRB No. 87ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Gulf StatesUnited Telephone Company, Tyler, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.APPENDIXNoTicII To MPI OY'I-lSPOSTEI) Y R()RI)IR O() 1'tIENATI)ONAI ABOH(R R AII( NS lBOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to presenit evidence and sI11te Illhir positions.the National I ;abor Relations Board ftiund that wehave iolated the National Labor Relations Act, asamended, and has ordered us to post this noticeThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their (wn choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allstuch activities.WI witll N ot discharge any employee be-cause of his or her participation in a lawfuleconomic strike or other protected concertedactivity.WE WIll NOT ill any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.WF wl.i. make whole Arthur Roberts, withinterest, for any loss he may have suffered as aresult of our unl.awftil discriminalltio againsthim and WE W ll offer him immediate rein-statement to his former job or, if such job nolonger exists, to a substantially equivalent posi-tion, without prejudice to his seniority orother rights and privileges previously enjoyed.All our employees are free to engage in concert-ed activities for the purpose of collective bargain-ing or other mutual aid or protection. Our employ-613 DFCISIONS OF NATIONAL LABOR RELATIONS BOARDees are also free to refrain fron any or all such ac-tivities.GuI.F STATrIS UNIrIEF) TI.EPHONI COM-PANYDECISIONSTAT MEN I O THIE CAS:XMICHAE.I D. SEVNSON, Administrative Law Judge:This case' was heard before me at Tyler, Texas, on De-cember II and 12, 1979,2 pursuant to complaint issuedby the Regional Director for Region 16 of the NationalLabor Relations Board on September 12, and which isbased upon charges filed by Local Union 1506, Internla-tional Brotherhood of Electrical Workers, AFL-CIO-CLC (herein called Union), on August 6 (original) andAugust 31 (first amended). The complaint alleges thatGulf States United Telephone Company (herein calledRespondent) has engaged in certain violations of Section8(a)(l) and (3) of the National Labor Relations Act, asamended (herein called the Act).IssueWhether Respondent discharged probationary employ-ee Arthur Roberts in whole or in part because of his pro-tected concerted activities in violation of Section 8(a)(1)and (3) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnessess, to argue orally, and to file briefs.Briefs, which have been carefully considered, were filedon behalf of General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDIN(iS or FACTI. RI:SPONI)I NT'S HULSINI SSRespondent admits that it is a Texas corporationwhich operates a telephone communications system withan office and principal place of business located in Tyler,Texas. It further admits that during the past year, in thecourse and conduct of its business, that its gross volumeexceeded $1(X),000, and that it annually furnishes tele-phone communication services valued in excess of $5,(XX)to customers outside the State of Texas. Accordingly itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. TIHI IAHOR ORGANIZATION INVOI VII)Respondent admits, and I find, that Local Union 1506,International Brotherhood of Electrical Workers, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.A cornpnliol cas, Case 17 CA -67 , was ettled prior Io, the hcar-All datg.I All date, refer to 179 unless otherm,,ie indicatedIIIl. 'TH AI.I.EGEI) UNFAIR LABOR PRACTICESA. The FactsThe alleged discriminatee, Arthur Roberts, age 29,began employment at Respondent on or about September22, 1978. He was credited with prior electrical experi-ence while in the military service, and received a higherstarting salary than he would have otherwise received.Roberts was hired, in part, through the efforts of JohnnyBivens, a life-long friend, who has worked at Respond-ent for about 10 years. Roberts was hired as a 90-dayprobationary employee. In that status, he was not cov-ered by the collective-bargaining agreement then ineffect between Respondent and the Union, and whichagreement expired November 30, 1978. (Jt. Exh. 1)In early December 1978, Roberts joined the Union andon December 18, 1978, the Union went on strike and re-mained out until February 11. Roberts joined the strikeand participated in the picket line on eight or nine occa-sions. His probation would have terminated on or aboutDecember 23, 1978. On December 22, 1978, a payday,Roberts did not receive his paycheck in the mail pursu-ant to an arrangement whereby employees on strikewould not have to cross the picket line. All other strik-ing employees received their checks by mail. Robertsasked Bivens, picket captain and acting shop steward, tolook into the matter. The next day, Roberts received amessage that Gene King, Respondent's district manager,was trying to reach him. Roberts notified the Companythat he was then at the home of Bivens and a short whilelater a car arrived. Inside this car was King, R. L.Mooneyham, Roberts' immediate supervisor, and a thirdsupervisor named Mayfield. As Bivens and Robertswalked over to the car King asked to speak to Robertsprivately. When Bivens left King told Roberts he wasfired. Subsequently, as part of the strike settlement, Re-spondent agreed to reinstate Roberts on condition thathe start over his 90-day probationary period. From on orabout February 14 to March 21 Roberts was again em-ployed at Respondent and then again fired by King. Thereasons for the two terminations and the events leadingto them are sharply disputed by the parties. Accordingly,I will carefully recite the testimony of the witnesses.I. Roberts' first period of employmentFor the first 4-6 weeks of his employment, Robertswas assigned for training to David Shed, an independentcontractor. Shed testified at the hearing that Roberts wasa good employee and particularly good with customers.Shed said Roberts was capable of installing telephoneson his own at the end of the training period and furthertestified that he told Mooneyham that Roberts wouldmake a good installer for Respondent. On one occasionShed had to redo some work that Roberts had done.Subsequent to working with Shed Roberts periodicallyworked with Bivens, Glen Coy, another of Respondent'semployees, and Mooneyham. With these men, Robertsworked primarily on repair work. When Roberts occa-sionally did telephone installations with Respondent's ex-perienced employees he found several differences be-tween the methods used by Respondent and those used604 GULF STATE S UNI'TED TEL.EI'HONE COMPANYby Shed. All or most of Respondent's experienced em-ployees had been trained by other employees rather thanan independent contractor. Thus, it was unusual for Rob-erts to have been assigned to Shed for training purposes.Shortly before Roberts completed his training with Shedhe asked Mooneyham for additional training as Robertsdid not feel he was completely familiar with Respond-ent's practices and procedures. However, in October1978, Roberts was given his own truck and told to go towork by himself.According to the testimony of King and Mooneyham,Roberts was capable of doing good work, but was fre-quently sloppy and inconsistent in his approach. Theyalso testified if Roberts was unable to finish a certain jobhe occasionally did not report that certain additionalwork needed to be done. According to King, as thestrike deadline approached there was a general workslowdown by all employees including Roberts. BothKing and Mooneyham jointly decided to fire Roberts al-legedly for the above-stated reasons.There is no evidence that Roberts was told that hiswork was of such low quality that his job was in jeop-ardy.3On the contrary, when he was asked, Mooneyhamtold not only Roberts, but also Bivens, that Roberts wasdoing well. Walter Pettigrew, Respondent's employeefor 28 years and union steward for 20, testified that in aconversation between himself and King about 3 weeksbefore the strike King volunteered that Roberts wasdoing just fine on the job. This conversation occurred ina cafe in Kaufman, Texas. King also said that he hated tosee a strike come up because he had a good crew ofmen, including Roberts, and after the strike some of themen may not come back to work.4A second important conversation occurred about thissame time between Roberts and Mooneyham. This oc-curred at a company installation at Kemp, Texas. Moon-eyham gave Roberts a letter prepared by Respondentgiving the Company's view of each side's position in thelabor dispute. (Resp. Exh. 1) Then, as it was breaktime,Mooneyham asked Roberts to join him at a local restau-rant for coffee. Roberts agreed and, over coffee, Moon-eyham told Roberts of a strike in Kansas where a largenumber of employees had walked out and had been fired.Mooneyham went on to say that Roberts could not beforced to strike and that if he elected to continue workMooneyham would bring the work material to him so hewould not have to cross the picket line. Roberts toldMooneyham he had not yet made up his mind and thetwo men returned to work.:' Mooneytham testified Ihat he and Roberts had everal conversalionsabout his work and the progress he was making. This, of course, is notinconsistent with my finding However, so there is no question, I findthat Roberts had no notice at all. that his progress was less than saltsfac-tory. Even though Roberts himself was concerned about his lack ofproper training all feedback front management was to the contrary.4Except for the reference to Roberts. which he could not recallmaking, King testified that the conversation occurred as described byettigrew. However. King did "explain" in his testimony that he was notsuggesting that employees who ent on strike would he terminated, butonly meant that the Company would lose long-ime goost employees uhomight find work elsewhere. I will draw my oulln inferences from thisconversation in the "Analysis and (Conclusions" section oIf this opinionFor now, I credit the conversation as descrihed hy P'etigrew.When the strike occurred, Respondent had 850 em-ployees, of whom about 600 were in the bargaining unit.Of these, approximately 350 were on strike. On proba-tion were 40 employees and 6 went on strike. Robertswas the only one fired. However, in Roberts' immediatework group, under King's supervision, there were 23 em-ployees, of whom Roberts was the only one on proba-tion and the only one fired.After Roberts was fired, Bivens, on behalf of theUnion, attempted to file a grievance over the matter, butKing refused to accept it, asserting that Roberts was nota member of the Union. In any event, Respondent's ne-gotiating committee eventually agreed as part of thestrike settlement to reinstate Roberts if he would beginanew his probation period and the Union and Robertsagreed to this.2. Roberts' second period of employmentWhen Roberts returned to work on February 14, hewas called into King's office, where he was told byKing, "You're darn lucky. Not everybody gets a secondchance. Go out and do the best you can." Then Robertswas assigned a truck and began to work on his own.In late February or early March, King told Robertsthat in April he would be attending a 3-week I & Rschool which all new employees attend either while theyare on probation or after. Arrangements for Roberts toattend the school had been made in September or Octo-ber 1978. However, King never told Roberts then. Rob-erts frequently asked Mooneyham how he was doing. Ontwo occasions, Mooneyham said he had made mistakeson his jobs, but on all other occasions, Roberts was toldhis work was satisfactory. Bivens was given the same in-formation whmn he made frequent inquiries of Mooney-ham. On one occasion in early March, Roberts, Bivens,Mooneyham, and Frank Havelet, another supervisor,were having coffee at a local restaurant. Havelet askedMooneyham to permit Roberts to work for Havelet untilthe latter was caught up. Mooneyham replied, "I can'tdo that. Arthur is one of my best men and installers. Ican't afford to send him down there."All went apparently well until March 21. On that dayMooneyham told Roberts that King wanted to see him.At King's office, Roberts was told he was fired. His re-quest for the shop steward to be part of the meeting wasdenied. King then related to Roberts a number of allegedproblems with the quality of his work. Roberts eitherdenied the mistakes, or said they were the result of alack of proper training or equipment.King testified that his attention was called to Roberts'work by a post card mailed into the office by Mrs.Harold Bowen as the result of her husband's experiencewith an employee of Respondent. Mrs. Bowen wrotethat her phone was frequently out of service, and that, inaddition, the Company's service people complainedabout wages to Mr. Bowen and told him they were un-happy with the strike results. (Resp. Exh. 2.) After re-ceiving this post card, King assigned Mooneyham tolook into the matter and to identify the employee re-ferred to.6()5 I)ECISI()NS ()F NATI()NAL LABO()R RELATI()NS B()ARI)Mooneyham went to the Bowen home, a house trailer.He spoke to Mrs. Bowen, who told him that her husbandhad had the conversation with the employee out of herpresence. Mr. Bowen was not home at the moment andMooneyham never spoke to him nor to Roberts either.However, Mrs. owen described the employee as ayoung man with dark hair and of medium height. Thisdescription fit Roberts, who in fact had done work at theBowen home about I month before the post card hadbeen mailed i. Mooneyham also found certain work im-properly done. Roberts denied making the remarks inissue and being responsible for the improperly performedwork. I cannot believe that Roberts would make suchstatements with his employment position as fragile as itwas. Also, there was no evidence that Roberts was lessthan completely satisfied with the strike settlement. Fi-nally, the evidence showing that Roberts made the re-marks at issue or was responsible for the improper workis completely unpersuasive and I credit his denials.The Bowen post card was postmarked either March 18or 19. It was not elated by Mrs. Bowen at the time shewrote it. After receipt, Mooneyham examined theBowen's record of service which reflected that on Feb-ruary 19, "A.R." (Roberts) went to the owen house tomake repairs. On cross-examination, the General Counselpointed out an apparent error on the face of this card.(Resp. Exh. 16.) But it is the testimony of Mr. Bowenhimself that causes me to doubt both that Roberts madethe remarks in question or that Respondent's agentscould reasonably believe that he did.Harold Bowen, age 62, was a retired military man. Hetestified that he had three telephones at his home andthey did not work well. As a result, telephone peoplefrequently came to his home. The service calls amountedto 5 to 10 in number within the relevant 3 to 4 monthperiod before Roberts' termination. He was not surewhat the date of the service call was for the post card inevidence. Sometimes Bowen did not pick up his mailevery day and would not then receive his post cardpromptly. Finally, Bowen was unable to identify Robertsfrom the spectators at the hearing and even when Rob-erts alone stood, Bowen was unable to say whether Rob-erts had made the remarks in question.5The GeneralCounsel provided other evidence to show that on occa-sion Respondent's employees might go to a customer'shome on a serv/ice call and the customer's record of serv-ice would not reflect the call.According to King, after receiving the Bowen postcard and Mooneyham's report that Roberts was the of-fending employee, King directed that a complete inspec-lion of Roberts' post-strike work be done. This led toEppers, another hearing witness, and other customerswho allegedly received poor service from Roberts.On many of the investigations of Roberts' work, in-cluding the Eppers' matter, King accompanied Mooney-ham. King had very little technical knowledge and skilland in most cases had to depend on Mooneyham for ex-planations of Roberts' work. It was unusual for King todevote as much of his time to a check of an employee's]'here wa;l n credible evidence that Roberis' appearance atl the hear-ing was substantially different from his appearance at the ime he workedat the Iowen homepast work. Both King and Mooneyham testified that theywent to the Eppers' home to check on Roberts' workthere and spoke to Eppers, who had not previously com-plained about any aspect of Roberts' work. According toKing and Mooneyham, Eppers complained that whilethe telephone employees had done good work, they didnot clean up adequately. In the bedroom of the Eppers'home, they found some sawdust and wire shavings nearwhere a telephone wire had been installed. In addition,they testified that Eppers had complained of other trashleft which she had cleaned up herself.Eppers testified as a witness and gave a sharply differ-ent version of events. According to her, she and her hus-band had just moved into a new home and were desirousof getting telephone service as soon as possible. At herrequest, Roberts asked for and received permission towork overtime to finish the job of installing her tele-phones. In addition, a second employee by the name ofGlen Coy, also a witness at the hearing, was sent out.Coy worked primarily inside and Roberts primarily out-side. According to Eppers, the men apparently left asmall amount of sawdust in her bedroom. However, thishad not even been noticed by Eppers until it was pointedout by King and Mooneyham on their inspection a fewdays later. Eppers denied complaining about the serviceeither before or after the sawdust had been found by thetwo supervisors. In fact, she even blamed herself for notvacuuming very well.I resolve the conflict in the testimony by crediting thetestimony of Eppers. Not only was she a witness with nointerest in the proceeding, but also I found her to be acredible witness based on her demeanor. In addition, Ifind it significant in discrediting the testimony of Kingand Mooneyham on this point that in making their inves-tigation of Roberts' work, they never asked for his expla-nation, nor did they talk to Coy.6They reasoned that itwas unnecessary to interview either employee since itwas company policy for Roberts to be responsible forthe job as it had been assigned to him initially. Coy, aveteran employee of almost 10 years, testified that notrash had been left over at the Eppers' home when heand Roberts finished the job about 6:30 to 7 on a Fridayin March. Roberts also denied that any sawdust or othertrash had been left over. In light of the testimony ofRoberts, Coy, and Eppers, I have substantial doubts thatthere was any trash left over by Roberts and Coy. As tothe sawdust found by King and Mooneyham on their in-spection, I offer no opinion as to how that came to befound. * II also seem, significanit to me that in attempting to build a caseagainst Roberts. Mxoneyham returned to the Eppers' home during thesummer antd asked her to sign a statement saying hat King and Mooney-hanm had found trash behind the nightstand Eppers refused and referredMooineyham Ito her husband t'his occurred after Roberts had been firedand apparently subsequent to he filing of a charge with the NLRB.7 Repeatedly at the hearing until it became almost a cause of levity.Fippeis indicated conceril for her new carpeting in her new home. Shetestified several times that anyone connected to Respondent was told towipe his feet hbefore entering her home I cannot heive that any debrisor sawidust would have escaped the attention of this pers(m nevertheless,shie never noticed it unllti it was pointed out by King and Moneyham606 (LGULF STATES lINIT1) TEI. PH()NE CO()M'ANYB. 4nalysis and Conclu.sionsI begin by noting that probationary employees arefully covered by the Act.9That the collective-bargainingagreement in this case excludes probationary employeesis immaterial to the process of deciding whether Robertswas discharged for his protected concerted activities. Inmaking this analysis, I have considered events bothbefore and after the strike as reflected in "The Facts."There exists a continuing course of conduct which mustbe considered in its entirety.I find that Roberts was discharged for his protectedconcerted activities and that Respondent's additionalmotive was to chill the Union's strike activity and post-strike influence. I look first to Respondent's claim thatRoberts' work was sloppy and inconsistent. This claimmust be measured against Mooneyham's attempt to con-vince Roberts to work during the strike as reflectedabove. Only when Roberts went out on strike was it nec-essary to fire him the first time. Of course, an employeecannot be discharged for participation in a lawful eco-nomic strike whether he be on probation or not.10 Thereis little doubt that this was Respondent's primary motivein firing Roberts on December 22, 1978. The prestrike record is replete with evidence that Re-spondent considered Roberts a good employee beyondthe fact he was asked to work through the strike. Rob-erts himself was so assured, as was his friend, ivens,and as was the shop steward, Pettigrew. 12 In addition,Roberts was scheduled several months in advance toattend the 3-week I & R School. The record also showsthat Roberts both before and after the strike received nowarnings to indicate his job was in jeopardy or that themistakes he made were greater than a similarly situatedemployee. The summary discharge of Roberts while hewas on strike, without warnings, is some evidence thathis discharge was for unlawful reasons. 3 In addition, themanner and timing of Roberts' discharge had a substan-tial chilling effect on union sympathizers. 4 That is, therecord shows that Roberts would not have been fired ifhe had worked through the strike. Since he had joinedthe Union prior to the strike he was bound to strike orbe subject to union discipline. Respondent's actionstended to deter employess from joining the Union anddeprived Roberts in particular of his right to engage inhis Section 7 rights, to wit, to participate in a lawful eco-' The General Counsel asserts in fn 5 of her brief that she no longerseeks a remedy for the Weingarten violation alleged in par. 7 of the com-plaint. I agree with this decision and will recommend that this aspect ofthe case be dismissed. Bon Rouge Water Works Company. 246 NLRHNo. 161 (19791.9 Georgia-Pacific Corporation. 204 NLRB 47. 54 (1973).'o N.L.R.B. v International Van Lines 4()9 U S 48 (1972).1i Respondent had less than I week to go before his probation expiredwhen he went on strike December 18, 1978.12 King's statement to Pettigrew shortly before the strike that he hatedto see a strike come up because he had a good crew of men and after thestrike some of them might nt be coming back. is direct evidence of Re-spondent's unlawful motive. I reject King's belated explanations at thehearing of what he meant by the statement as contrary to the evidenceand self-serving13 E. Anthony & Sons, Inc v iVL.R.B.. 163 F.2d 22, 26 (D.C. Cir.1947).14 Cf. Dan Lucas Internutional Inc., d/b/a Son Jose Bavarian Mot/orsand Michael Steven Fulton, 229 NLRB 127, 128 (1977).nomic strike. This finding is further supported by addi-tional facts such as that Roberts was one of 23 employ-ees in King's unit, the only employee to be on probation,the only employee-so far as the evidence shows-to beasked to work through the strike and the only employeeto be fired, after refusing to work through the strike.Of course, the legality of the first discharge is not di-rectly in issue as Roberts was reinstated (and there is astatute of limitations issue). However, I have consideredthe prestrike matters and Roberts' first discharge as back-ground. In addition, Respondent clearly had knowledgeof Roberts' union status as he walked the picket line onseveral occasions. In addition, the Union negotiated hisreturn to work. The events after reinstatement, i myopinion, weigh even stronger in support of the GeneralCounsel's theory. First, the alleged trigger of the investi-gation, the owen incident which I have described atlength above, is in reality, no evidence of poor work norof wrongdoing by Roberts. The method of investigationhere shows King and Mooneyham were absolutely intenton fabricating a case against Roberts. Neither in theBowen matter nor the Eppers' matter did managementask Roberts for his version of the incidents at issue.Their failure to do so supports my conclusion that Rob-erts was unlawfully discharged the second time. In thisrespect, I have examined the reports received into evi-dence which allegedly support Respondent's theory ofpoor work by Roberts. There is a place at the bottom ofthe form which reads: "reviewed by Employer on(Month) (Day) (Year)." Almost without exception, noentry was made on these forms. Mooneyham testifiedthat notwithstanding his failure to complete the aboveentry, he did review several of them with Roberts. I donot believe him. That testimony is in conflict with the as-surances given that Roberts' work was satisfactory. 1also credit the testimony of Bivens that in early March,Mooneyham told another supervisor that Roberts was agood man, one of Mooneyham's best installers, and toovaluable to be loaned to the other supervisor.In analyzing the evidence, I find it incredible thatKing, with virtually no technical expertise, should haveaccompanied Mooneyham on the inspections of Roberts'work. King admitted that this was outside the normalscope of his activities. Variance by the Employer fromnormal business practices further supports my conclusionthat Respondent was intent on fabricating a case againstRoberts. I believe the motive for this relates back tothe first discharge of Roberts for the unlawful reasonsdiscussed above. Respondent was intent on vindicatingits decision to fire Roberts for refusing to work duringthe strike.I have found the Bowen and Eppers matters to be ut-terly devoid of merit as grounds to fire Roberts. Howev-er, the other assertions, that Roberts was sloppy and in-consistent, and committed minor infractions of Companydiscipline, have at least a scintilla of credibility andtherefore, I will discuss them briefly. The record showsthat Roberts was trained by a contractor who was unfa-'S LUnited Starte Rubber Company r s NI.R.B.. 384 F.2d 66), 662 663(5lh (ir 1967}i Hansen Cakes Inc., 242 NLRB 472 (1Q779) I)ECISIONS OF NATIO)NAI. I.A()OR RELATIONS BOARDmiliar with Respondent's procedures. All or most otheremployees are trained by Respondent's own employees.Moreover, Roberts did not have a full complement oftools necessary to do proper work. Thus, I find that tothe extent the record shows that Roberts' work was notgood, it was due to Respondent's failures. To put itplainly, Roberts was playing with a "stacked deck." Oneexample of this was the testimony of Mooneyham oncross-examination which I credit that many of the mis-takes and irregularities found in Roberts' work would befound in the work of other employees if they were sub-ject to the same scrutiny. As to the testimony that Re-spondent may have entered an area of Respondent'spremises on one or more occasions, or been slow in start-ing work on one or more occasions, I am convincedthese matters are de mininis and completely ineffectivein justifying Roberts' discharge.In conclusion, Respondent's reasons for the dischargeof Roberts cannot withstand careful examination and Ifind them to be pretextual. On the basis of this finding,the credited testimony, and the facts of record, I findthat the real reason for Roberts' discharge was his pro-tected concerted activities. Hagerty Catering Company,236 NLRB 1553 (1978). Accordingly, I find that Re-spondent violated Section 8(a)(l) and (3) of the Act bydischarging Roberts.IV. THE EFFECT OF T'HE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact andthe entire record, I make the following:CONCIUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Arthur Roberts, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (I) of the Act.4. The aforesaid improper and unlawful acts and con-duct affect commerce within the meaning of the Act.V. THE REMEDYThe recommended Order will contain the convention-al provisions requiring Respondent to cease and desistfrom engaging in the unfair labor practice found, and totake certain affirmative action to effectuate the policiesof the Act. Respondent shall be ordered to immediatelyreinstate Arthur Roberts to his former job or, if that jobno longer exists, then to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges, and to make him whole for any loss of earn-ings and compensation he may have suffered because ofthe illegal discrimination against him in his employmentas hereinfound.'7Backpay shall be computed with theformula and method prescribed by the Board in 1 W.Woolworth Company, 90 NLRB 289 (1950), and the reme-dial interest rate shall be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).IsUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'9The Respondent, Gulf States United Telephone Com-pany, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging any employee because of his or herparticipation in a lawful economic strike or other pro-tected concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Arthur Roberts immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights or privileges previ-ously enjoyed, and make him whole for any loss of earn-ings in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Expunge from Respondent's personnel records anyand all references to the discriminatory termination ofemployment of Arthur Roberts.(c) Post at Respondent's Kaufman, Texas, facilitycopies of the attached notice marked "Appendix."20Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places,17 On two separate occasions while on probation, Roberts was dis-charged unlawfully and was not permitted to become a permanent em-ployee. Accordingly, Roberts should be reinstated as a permanent em-ployee, as to do otherwise would he to prejudice his "seniority or otherrights and privileges."' See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)19 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfocring anOrder of the National Labor Relations Board." GULF STATES UNITED TELEPHONE COMPANYincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order. whatsteps Respondent has taken to comply herewith.609